     Case 1:19-cr-00270-LO Document 39 Filed 09/13/21 Page 1 of 2 PageID# 718




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )      Case No. 1:19-cr-270
                                              )      CERTIFICATION OF GIANCARLO
KELLEY ROGERS,                                )      GHIONE, ESQ
                                              )
                Defendant.                    )



I, Giancarlo Ghione, Esq, hereby certify:

     1) I am a licensed attorney admitted to practice law in the State of New Jersey.

     2) I am an associate with The Law Office of John McCann which represents Mr. Kelley

        Rogers in the above captioned matter.

     3) On March 8, 2021, this office filed a motion for compassionate release on behalf of

        Defendant Rogers.

     4) On Monday, September 6, 2021, Mr. Kelley Rogers notified me through SMS text message

        that he has contracted COVID-19 while being held as a federal detainee in Knox County

        Indiana.

     5) Upon learning that Judge O’Grady would require a submission on behalf the government

        by Monday, September 13, 2021, I submitted a request on September 9, 2021, via email to

        Sergeant Amy Young who is the federal coordinator for the Knox County Indiana Jail

        asking for medical records, treatment, and diagnosis as it relates to Defendant Rogers for

        the last month.
Case 1:19-cr-00270-LO Document 39 Filed 09/13/21 Page 2 of 2 PageID# 719




6) On September 10, 2021, I called the Knox County Indiana jail requesting to speak with

   Sergeant Young who was not available. I left a message with the answering officer and

   was told she would contact me directly when she becomes available.

7) William Gullota, on behalf of the United States of America has requested proof that Mr.

   Rogers has contracted COVID-19 as well as a request for his medical records.

8) To date, I have not received any medical records related to Mr. Rogers or have received

   any communications back from Sgt. Young as it relates to my request for Defendant Rogers

   medical records.

                                                                      /s/ Giancarlo Ghione
                                                                    Giancarlo Ghione, Esq.
   Dated: September 10, 2021
